Citation Nr: 1021428	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  05-27 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a urinary bladder 
disorder.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service 
from September 1953 to September 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 2002 and June 
2004 by the Department of Veterans Affairs (VA) Nashville, 
Tennessee, Regional Office (RO).

The Veteran's claims were previously before the Board in 
March 2008 and August 2009 and were remanded for additional 
evidentiary development, to include obtaining VA Compensation 
and Pension (C&P) examinations.  Unfortunately, another 
remand is required in this case for the reasons discussed 
below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the August 2009 remand order, the Board explicitly 
instructed the RO to schedule the Veteran for VA 
examinations to determine the nature and etiology of his 
bilateral hearing loss disability and urinary bladder 
disorder.  These examinations were conducted in December 
2009, but the opinions provided are inadequate for 
evaluation purposes.  Accordingly, another remand is 
required to address these issues.  See Hayes v. Brown, 9 
Vet. App. 67, 73 (1996) (finding that where a medical 
examination does not contain sufficient detail to decide 
the claim on appeal, the Board must return the report as 
inadequate for evaluation purposes).

I.  Hearing Loss

The Veteran was afforded a VA Compensation and Pension (C&P) 
audiology examination in December 2009.  The examiner 
reviewed the claims file and conducted a puretone audiometry 
examination.  Audiometric testing was interpreted to show 
evidence of normal hearing bilaterally through 1000 Hz, 
sloping from mild to moderately severe sensorineural hearing 
loss.  The examiner opined that the Veteran's bilateral 
hearing loss was "less likely" the result of his military 
service.  In support of this contention, the examiner 
reviewed the Veteran's claims file, found evidence of normal 
hearing upon retirement from service, and concluded that 
"[t]here is no way of telling if there was a threshold shift 
due to the test used at enlistment."  However, the examiner 
did not address whether current hearing loss is a 
continuation of or otherwise related to hearing loss that was 
shown in service or to excessive noise experienced in the 
conduct of his military duties.  

The absence of documented hearing loss while in service 
does not rule out an award of service connection.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  On remand, the RO 
should return the Veteran's claims file to the VA examiner 
who conducted the December 2009 VA C&P audiology 
examination.  If this examiner is available, the examiner 
is asked to provide an addendum in which she expresses an 
opinion regarding the nature and etiology of the Veteran's 
bilateral hearing loss disability taking into consideration 
the opinion in Ledford.  If this examiner is unavailable or 
indicates that another examination is necessary, the RO 
should make arrangements with the appropriate VA medical 
facility for the Veteran to undergo a VA audiology 
examination.

II.  Urinary Bladder Disorder
  
According to the August 2009 remand order, the RO was 
directed to obtain a VA medical opinion regarding the 
etiology of the Veteran's urinary bladder disorder and its 
relationship to service, if any.  The examiner was also asked 
to indicate whether the Veteran's urinary bladder disorder 
was a separate and distinct disability from his service-
connected prostate disability.  In the alternative, the 
examiner was asked to indicate whether the urinary bladder 
disorder was caused by, the result of, or aggravated by the 
Veteran's service-connected prostate and back disabilities.

The Veteran was afforded a VA Compensation and Pension (C&P) 
genitourinary examination in December 2009.  A physical 
examination revealed evidence of lower urinary tract symptoms 
secondary to chronic benign prostatic hypertrophy (BPH).  The 
examiner described the Veteran's bladder as "poorly 
functioning" and "partially decompensated," and attributed 
these symptoms at least in part to the Veteran's BPH.  In the 
absence of chronic prostatitis, the examiner concluded that 
it was "less likely than not" that the Veteran's bladder 
symptoms were related to service.  A different examiner 
provided an addendum to the C&P examination report in January 
2010.  This examiner noted that the Veteran's prostatitis, 
for which he was already service-connected, was unrelated to 
herbicide exposure.  However, neither the opinion nor the 
addendum addressed the issue of secondary service connection 
as requested.  Therefore, another remand and VA examination 
is required to address these issues.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998) (holding that a remand by the 
Board confers upon the Veteran, as a matter of law, the right 
to compliance with the Board's remand order).  

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, the RO should request all VA 
medical records pertaining to the Veteran that are dated from 
January 9, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Associate with the claims folder VA 
medical treatment records pertaining to 
the Veteran from January 9, 2007 to the 
present.

2.  After the above development is 
completed, the RO should return the 
Veteran's claims file to the VA examiner 
who conducted the December 2009 VA C&P 
audiology examination if available.  If 
this examiner is available, the examiner 
is asked to provide an addendum in which 
she expresses an opinion as to whether the 
Veteran's bilateral hearing loss 
disability is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's exposure to 
excessive noise during military service or 
to any other incident of service.  The 
examiner should also opine as to whether 
it is at least as likely as not that the 
current hearing loss is a continuation of 
or otherwise related to the hearing loss 
that was diagnosed and shown on 
audiological examination in service in 
October 1968.  The examiner should 
consider any reports of continuity of 
hearing problems since service made by the 
Veteran, if any, in offering the opinion.  
The examiner must provide a complete 
rationale for any stated opinion, and is 
also advised that the absence of a hearing 
loss disability at the time of discharge 
from service is not fatal to the Veteran's 
claim.  

If this examiner is unavailable or 
indicates that another examination is 
necessary, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo a VA 
audiological examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  The 
Veteran should be afforded a VA 
audiological examination to ascertain the 
nature and etiology of his bilateral 
hearing loss disability and its 
relationship to service, if any.  The 
examiner should address the questions 
posed above in this action paragraph and 
provide a complete rationale for any 
stated opinion.   

3.  The RO should also schedule the 
Veteran for a VA genitourinary 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the Veteran's 
currently diagnosed bladder condition, to 
include neurogenic bladder, urinary 
incontinence, overactive bladder, 
recurrent bladder infection, and/or any 
other bladder disorder identified at the 
time of the examination, is separate from 
the service-connected prostatitis.  If so, 
the examiner is then asked to indicate 
whether the diagnosed condition(s) are at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
Veteran's period of active military 
service.  The examiner should consider any 
reports of continuity of bladder symptoms 
since service and acknowledge such 
statements made by the Veteran, if any, in 
offering the opinion.  

In the alternative, the examiner is also 
asked to express an opinion as to whether 
the Veteran's currently diagnosed bladder 
condition(s) are proximately due to, the 
result of, or caused by the Veteran's 
service-connected prostate and/or back 
disabilities.  If not, the examiner is 
then asked to express an opinion as to 
whether the Veteran's currently diagnosed 
bladder condition(s) are aggravated by 
(i.e., permanently worsened) his service-
connected prostate and/or back 
disabilities.  If so, the examiner is 
asked to state also whether any increase 
in severity of the bladder condition(s) 
were due to the natural progress of that 
condition.  If possible, the examiner 
should indicate the date of onset of the 
aggravation, and if this is not possible, 
the examiner should state as such.  The 
examiner must provide a complete rationale 
for any stated opinion.

4.  Thereafter, the RO should ensure that 
the development above has been completed 
in accordance with the remand instructions 
and then readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



